Title: To Alexander Hamilton from Meletiah Jordan, 1 January 1791
From: Jordan, Meletiah
To: Hamilton, Alexander


Frenchman’s Bay [District of Maine] January 1, 1791. “I herewith have the honour to transmit to you my Account Current for the last Quarter with Abstracts of Duties on Tonnage Abstracts of pay to Inspectors. Quarterly returns of Exports Vouchers for Inspectors all which on perusal will I hope meet your approbation. As soon as I received your approbation to provide a Boat I immediately sent to Rhode Island for one.… Your letter of the 19th of August conveying the laws relative to my Office I have received.… By the Law I find there is a Salary of 50 Dollars per Annum but as I am at a loss when such salary commenced, with the date of my Commission on the dating the Law transmitted, prevents my making any charge until I am favoured with your information on the subject.…”
